Citation Nr: 0109269	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for cervical spine 
intervertebral disc syndrome, currently rated as 20 percent 
disabling.

2.  Entitlement to a higher initial rating for right wrist 
tendonitis currently rated as 10 percent disabling. 

3.  Entitlement to a higher initial rating for left wrist 
tendonitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1998.

This appeal arises from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that inter alia assigned a 20 percent 
rating for the cervical spine effective from April 1, 1998, 
the date of the grant of initial service connection.  The 
appeal also arises from a March 1999 rating decision that 
continued 10 percent ratings for tendonitis of each wrist 
effective from April 1, 1998.  

The RO addressed eleven service connection claims in an April 
1998 rating decision.  The veteran's notice of disagreement 
(NOD) was timely received at the RO in April 1999.  The RO 
issued a statement of the case on October 25, 1999, which 
discussed the four issues appealed.  Assuming that the 
veteran had 60 days to file his substantive appeal, the April 
1998 rating decision would have become final on December 27, 
1999, unless the veteran had mailed in his substantive appeal 
by that date.  See 38 C.F.R. § 20.305(b)

The veteran submitted a VA Form 9, Substantive Appeal, that 
was date stamped at the Roanoke RO on January 6, 2000.  No 
postmark is of record.  Because no postmark is of record, the 
postmarked date will be assumed to be January 1, 2000.  
However, January 1, 2000 is a legal holiday, and it fell on a 
Saturday.  Therefore, the day prior, Friday, December 31, is 
the assumed postmark date.  38 C.F.R. § 20.305(a) (2000).  
This is four days later than the deadline of December 27, 
1999 and the appeal was not timely as to the April 1998 
rating decision.  

In a February 2000 supplemental statement of the case, the RO 
determined that the veteran's substantive appeal was timely 
as to the ratings for the cervical spine and for the wrists 
(due to the December 1998 and March 1999 rating decisions on 
those matters) but that it was not timely concerning the 
appeal for service connection for cold sores (aphthous 
ulcer).  Although the Board agrees with that determination, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7 114 Stat. 2096, 2099-2100 (2000), was enacted on 
November 9th, 2000.  According to the act, any rating 
decision that became final during the period beginning July 
14, 1999, and ending on the date of enactment and which 
determined that a service connection claim was not well 
grounded may be re-adjudicated as if the denial had not been 
made.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7 114 Stat. 2096, 2099-2100 (2000).  Because the 
decision determining that the claim for service connection 
for cold sores (aphthous ulcer) was not well grounded became 
final in December 1999, the Board refers the issue back to 
the RO for re-adjudication.  Moreover, the Board must also 
refer back other service connection claims that the RO 
determined to be not well grounded in a January 2000 rating 
decision.  These include service connection for sinusitis, 
nerve damage to the left eye, lower left extremity sciatica, 
and service connection for urinary retention. 

The veteran has not requested a hearing.  

In this case, the appeal for higher ratings for the cervical 
spine and for the wrists stems from the initial effective 
date of service connection.  In cases where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issues shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.

The veteran has requested service connection and a separate 
rating for his bilateral shoulder condition.  See January 
2000 substantive appeal.  This is referred to the RO for 
appropriate consideration.  

In November 1999, the claims file was transferred to the 
Roanoke RO.  




FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
claims has been obtained.  

2.  The service-connected cervical spine intervertebral disc 
syndrome is currently manifested by painful limitation of 
motion of the cervical spine and muscle spasm; there is 
additional disability during flare-ups.  

3.  Each wrist is manifested by limitation of motion to 65 
degrees of dorsiflexion, to 70 degrees of palmar flexion, to 
30 degrees of ulnar deviation, and to 15 degrees of radial 
deviation with tenderness at the wrists; there is additional 
disability due to painful motion, fatigue, or decreased 
endurance. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for 
intervertebral disc syndrome of the cervical spine are met 
during the entire appeal period.  38 U.S.C.A. § 1155, 5107 
(West 1991); § 5107 (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2000).

2.  The criteria for a rating greater than 10 percent 
schedular rating for right wrist tendinitis and strain are 
not met at any time during the appeal period.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); § 5107 (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Diagnostic Code 5215 (2000).

3.  The criteria for a rating greater than 10 percent 
schedular rating for left wrist tendinitis and strain are not 
met at any time during the appeal period.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); § 5107 (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Intervertebral Disc Syndrome

The veteran's service medical records (SMRs) reflect that X-
rays dated in 1994 had shown some changes at C5-6.  1997 X-
rays were normal.  In January 1998, X-rays showed mild 
degenerative disc space narrowing at C5-6 with no fracture, 
subluxation or significant bony abnormality.

As noted in the introduction, in April 1998, the RO 
established service connection for intervertebral disc 
syndrome of the cervical spine.  A 10 percent disability 
rating was also assigned to each wrist under Diagnostic Code 
5293 effective from April 1998.  

Bremerton Naval Hospital reports reflect complaint of chronic 
neck pain in April 1998.  June 1998 reports from Bremerton 
reflect that the veteran was taking Naprosyn and Elavil and 
that he had degenerative joint disease and chronic myofascial 
pain syndrome.  A June 1998 orthopedic evaluation report 
notes cervical spine range of motion to 25 degrees of 
flexion, to 30 degrees of extension, to 20 degrees of right 
and left rotation, and to 15 degrees of right and left 
lateral bending.  Another June 1998 report notes that the 
veteran had been through physical therapy and had tried a 
TENS (transcutaneous electrical nerve stimulation) unit.

According to a July 1998 VA compensation and pension 
examination report, the veteran was not currently working and 
he took Naprosyn for pain.  The veteran reported that his 
neck muscles were always in spasm.  The examiner noted that 
the neck movements were very much restricted.  Forward 
flexion was to 45 degrees and backward extension was to 20 
degrees.  Lateral bending and rotation were to 35 degrees in 
each direction.  The examiner reported that these movements 
caused no serious spasm but some spasm was noted at the 
supraspinatus of the right shoulder.  No cervical spine 
tenderness or trigger point was elicited.  A July 1998 VA X-
ray of the cervical spine was negative.

In January 1999, the veteran reported that he currently took 
Naproxen and Elavil for pain and Gabapentin and Flexeril to 
control neck and shoulder spasm.  He submitted Bremerton 
Naval Hospital outpatient treatment reports reflect continued 
neck and shoulder pain at various times during 1999.  A 
February 1999 report notes chronic myofascial pain or 
bilateral neck and shoulder pain and depicts six trigger 
point locations where 5 percent Marcaine was injected into 
the neck and shoulders.  The examiner noted that the needle 
encountered fasciculation and grittiness at the site of most 
injections.  A March 1999 report notes six additional 
injections into the same trigger points about the neck and 
shoulders.  The impression was classic fibromyalgia.  A week 
later, the veteran reported a "flare" after the injections 
that lasted two days and that the neck and upper back pain 
had improved.  He did not want additional injections, 
although the examiner requested that he consider additional 
low dose steroids with his trigger point injections.  Later 
in March 1999, injections were given at eight trigger points 
in the neck and shoulders.

A May 1999 evaluation by Bremerton Naval Hospital reflects 
that magnetic resonance imaging (MRI) revealed a normal 
cervical spine.

In December 1999, the veteran submitted additional clinical 
records from Bremerton dated both prior to and after 
retirement from active service.  The reports note neck pain 
and tenderness and continued neck injections during 1999.  He 
also submitted a medical review that notes that Horner's 
syndrome may occur with injury or lesions of the lower 
cervical cord.

The veteran underwent a referral VA examination in November 
1999 at QTC Medical Services.  The examiner noted the 
relevant medical history and complaint of neck and shoulder 
stiffness and pain.  The veteran complained of flare-ups of 
pain 2-8 times per month lasting from 1/2 to 3 days.  Any 
activity caused additional pain that restricted his ability 
to lift more than 10 pounds, sit for long periods, or perform 
repetitive motions.  Symptoms were worse during flare-ups.  
The veteran reported that he frequently missed work because 
of pain.  He relieved pain by propping up his arms and neck 
and by taking Naprosyn, Soma, heat, and rest.  He reported 
difficulty driving and inability to perform routine daily 
tasks because of neck pain.  He said that he currently worked 
as a management analyst.  The examiner reported that range of 
motion of the cervical spine was to 15 degrees of flexion, to 
40 degrees of extension, to 10 degrees of right lateral 
bending and to 20 degrees in left lateral bending.  Right 
rotation was to 15 degrees and left rotation was to 15 
degrees.  There was tenderness throughout the cervical spine 
and all ranges of motion were limited by pain.  The examiner 
also reported painful motion throughout the range of motion 
of the cervical spine.  Deep tendon reflexes were normal and 
equal in the upper extremities.   X-rays showed no 
significant abnormality.  The diagnosis was intervertebral 
disc syndrome of the cervical spine with ongoing pain 
syndrome and decreased range of motion.  The examiner also 
found chronic shoulder strain and noted that this was an 
entity separated from intervertebral disc syndrome.  The 
examiner found that either condition significantly impacted 
the veteran's occupation.

B.  The Wrists

The veteran's SMRs reflect a history of bilateral wrist pain 
due to a fall and also note that the right hand is the 
dominant hand.  

As noted in the introduction, in April 1998, the RO 
established service connection for residuals of a right 
(dominant) wrist injury and for residuals of a left (non-
dominant) wrist injury.  A 10 percent disability rating was 
assigned to each wrist under Diagnostic Code 5299-5215 
effective from April 1998.  

According to a July 1998 VA compensation and pension 
examination report, the veteran was not currently working.  
He took Naprosyn for pain and reported bilateral wrist pain 
since falling on a wrist in 1991.  He had been told that he 
had tendinitis and he wore a wrist splint while typing.  The 
examiner offered a diagnosis of bilateral wrist strain with 
tendonitis but no arthritis on past X-ray or MRI.

In August 1998, the RO received outpatient treatment reports 
from Bremerton Naval Hospital that reflect complaint of 
increased right wrist pain in May 1998.  In June 1998, the 
right wrist was examined and limitation of motion was the 
only symptom noted.  Other June 1998 treatment reports do 
note that the veteran was taking Naprosyn and Elavil.

In January 1999, the veteran reported limitation of motion 
and decreased strength in his wrists.  He reported that he 
had to wear wrist splints to do any writing, typing, driving, 
or shifting.  He also wore them to help control pain at 
night.  He reported that he took Naproxen and Elavil for 
joint pain.

In a January 1999 addendum report, the July 1998 VA joints 
examiner reported that both wrists had dorsiflexion to 65 
degrees and palmar flexion to 70 degrees.  Ulnar and radial 
deviation was to 30 and 15 degrees, respectively, in both 
wrists.  There was mild tenderness at both wrists but no 
swelling, heat, redness, or crepitus.  There was no other 
abnormality of the wrists.  The impression was bilateral 
wrist strain and tendinitis.  The examiner noted that there 
was no evidence of arthritis.  

A February 1999 Madigan Army Hospital consultation report 
reflects complaint of 4th and 5th digit numbness, greater on 
the right, with some arm numbness.  The examiner noted that 
sensation was grossly intact in both hands.  The report notes 
that there was no electrodiagnostic evidence for right median 
or ulnar neuropathy at the wrists. 

A May 1999 evaluation by Bremerton Naval Hospital reflects 
complaint of occasional bilateral hand paresthesia.  A test 
of upper extremity strength revealed some loss of strength on 
the right due to wrist and shoulder pain. 

The veteran underwent a referral VA examination in November 
1999 at QTC Medical Services.  The examiner noted that the 
veteran was able to make a fist but grip strength, which 
initially was 5/5, was significantly reduced by fatigue on 
repeat testing.  

In his January 2000 substantive appeal, the veteran 
questioned the accuracy of the January 1999 VA addendum 
report because the July 1998 examination report does not 
mention range of motion for the wrists whereas the January 
1999 addendum contained a detailed report on range of motion 
of the wrists.  The veteran reported a history of painful 
motion and that range of wrist motion decreased significantly 
during flare-ups.  He reported that he noticed decreased 
endurance when performing any repetitive motion such as 
writing, typing, and chopping vegetables.  

II.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
and that VA's duty to assist the veteran has been fulfilled.  
38 U.S.C.A. § 5107 (Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the veteran was 
provided VA rating examinations.  The RO collected all 
identified medical records.  The veteran was provided notice 
of the applicable law and regulations.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file.  
The Board finds that the veteran is not prejudiced by 
appellate review at this time without initial RO adjudication 
after enactment of the VCAA. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

A.  Intervertebral Disc Syndrome

The veteran's intervertebral disc syndrome has been evaluated 
as 20 percent disabling.  The relevant inquiry then is 
whether there is any basis to assign a rating greater than 20 
percent for any portion of the appeal period.  

Intervertebral disc syndrome, when moderate with recurring 
attacks, warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000). 

Limitation of motion of the cervical spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a maximum of 30 percent where shown to be severe.  
38 C.F.R. § 4.71a, Diagnostic Code  5290 (2000). 

The service-connected cervical spine intervertebral disc 
syndrome is currently manifested by painful limitation of 
motion and muscle spasm.  There is additional disability 
during flare-ups.  No other neurologic findings are present.  

Comparing the symptoms attributed to the service-connected 
cervical spine disability with the criteria of the rating 
schedule, the Board finds that the criteria for a 20 percent 
disability rating under Diagnostic Code 5293 are 
approximated.  The bulk of the evidence indicates that there 
is some neck pain partially relieved by injections, 
painkillers and heat.  There is muscle spasm as reported by 
the veteran and shown by the existence of trigger points.  
There is no medical evidence, however, that these symptoms 
are enough severity to warrant the next higher rating under 
Diagnostic Code 5293.  

Considering the tenets of DeLuca, the Board must inquire 
whether there is any additional functional limitation not 
considered above.  The November 1999 examination report 
contains two facts that are salient here.  First, the 
examiner found that all neck movements were accompanied by 
pain.  Secondly, the examiner noted that the neck would 
significantly impact the veteran's occupation.  

In Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that 38 C.F.R. § 4.40 recognizes that functional 
loss may be due to pain or limitation of flexion, as 
specified in the rating schedule under 38 C.F.R. § 4.71a, and 
that functional loss caused by either factor should be 
compensated at the same rate.  Hence, functional loss due to 
pain is to be rated at the same level as functional loss due 
to impeded flexion.  Therefore, the Board must consider a 
higher rating.  A 30 percent rating is available under 
Diagnostic Code 5290 for severe limitation of motion of the 
cervical spine.  Because any motion of the cervical spine has 
been shown to be painful and to cause difficulty in the 
veteran's job, the Board finds that the level of impairment 
approximates severe limitation of motion of the cervical 
spine.  There is no higher schedular rating for limitation of 
motion of the cervical spine.  Therefore, a 30 percent rating 
under Diagnostic Code 5290 must be granted.  

B.  The Wrists

The relevant inquiry is whether there is any basis to assign 
a rating greater than 10 percent for either wrist for any 
portion of the appeal period.  The legal analysis for each 
wrist will be similar although separate ratings are assigned 
to each wrist.  Each wrist has been evaluated as 10 percent 
disabling under Diagnostic Code 5299-5215.  

The veteran has called into question the January 1999 VA 
addendum report; however, the Board concludes that the 
information contained therein is correct.  The veteran has 
not reported that either wrist has any limitation of motion 
or other functional impairment other than that reflected in 
the January 1999 addendum.

Each wrist has been manifested throughout the appeal period 
by limitation of motion to 65 degrees of dorsiflexion, to 70 
degrees of palmar flexion, to 30 degrees of ulnar deviation, 
and to 15 degrees of radial deviation.  There is tenderness 
at the wrists and objective medical evidence of fatigue or 
decreased endurance as shown by the use of wrist splints.  
The veteran has reported painful motion and flare-ups.  
Numbness of the fingers and forearms has not been attributed 
to tendonitis of the wrists.

Limitation of motion in dorsiflexion of either wrist to less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm warrants a 10 percent rating.  38 C.F.R. 
§ 4.71 Plate I, § 4.71a, Diagnostic Code 5215 (2000).

Comparing the symptoms attributed to bilateral tendinitis and 
wrist strain with the rating criteria, it is evident that any 
limitation of motion shown does not approximate the degree of 
impairment necessary to warrant a compensable rating; 
however, as the tenets of DeLuca require that consideration 
be given to such factors as painful motion, weakened 
movement, excess fatigability, or incoordination, and the 
examiner has remarked that there is early fatigue on use, the 
Board must agree with the RO that the criteria for a 10 
percent rating for each wrist are approximated.  

The rating schedule provides no rating higher than 10 percent 
for limitation of motion of the wrist although higher ratings 
are available for wrist ankylosis.  Ankylosis is not shown 
for either wrist and therefore an ankylosis rating would not 
be appropriate.  There does not appear to be any other 
Diagnostic Code offering a higher evaluation that could 
potentially apply to either wrist.  

After consideration of all of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a rating higher than 10 percent for either wrist.  The 
benefit of the doubt doctrine is therefore not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
§ 5107(b) (as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


III.  Conclusion

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, an 
extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, right and/or left wrist tendinitis has not been shown 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  A 30 percent initial evaluation for the cervical spine is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.

2.  An initial rating higher than 10 percent for right wrist 
tendinitis is denied.

3.  An initial rating higher than 10 percent for left wrist 
tendinitis is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals


 



